DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 02/10/2021, by adding the limitation “wherein PDCCH monitoring occasions are sequentially numbered from zero (0) in a radio frame for the paging, wherein an index number of a starting PDCCH monitoring occasion of the PO is a multiplication of ‘S’ and an index ‘i_s’ of the PO and wherein the ‘S’ is the number of at least one transmitted SSB” to independent claims  overcome the rejections set forth in the Final Office Action dated 12/10/2020. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-2, 4-7, 10-14, 16-19, 21-22 and 24-33 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Liu (US 20190150114)  teaches the concepts of receiving, from a base station, system information including at least one parameter for a paging operation and monitoring a paging occasion (PO) that is determined in a discontinuous reception (DRX) cycle  based on the at least one parameter for paging wherein the PO corresponds at least one physical downlink control channel (PDCCH) monitoring occasion for the paging and the number of the one or more PDCCH monitoring occasion for the paging of the at least of at least one  transmitted signal block transmitted from the base station. Liu further teaches that a network may configure the UE to monitor paging information according to a cycle related to the PO periodicity and a base station may signal a change in system information to a user equipment (UE) via a page or paging message. The paging message may carry an indication of a change in system information and also indicate that paging information is available for one or more UEs associated with the base station”, “base station or network may configure the UE to monitor paging information 
Another close reference Ly (US 20190159226) discloses synchronization signal block (SSB). Ly also discloses wherein the at least one PDCCH monitoring occasion corresponds to at least one synchronization signal block (SSB)  and the occasion for the paging in the set is the number of the at least of at least one  transmitted signal block. See  FIG. 11 and Par. 113, 139, 48 and 49.
However, the prior art does not disclose or fairly suggest that: “wherein the number of the one or more PDCCH monitoring occasions for the paging in the set is the number of at least one transmitted synchronization signal block (SSB), wherein PDCCH monitoring occasions are sequentially numbered from zero (0) in a radio frame for the paging, wherein an index number of a starting PDCCH monitoring occasion of the PO is a multiplication of ‘S’ and an index ‘i_s’ of the PO and wherein the ‘S’ is the number of at least one transmitted SSB”, along with other limitations of the independent claims 1, 10, 16 and 28.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644